DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/03/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
	Claims 1-14 have been examined.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin C. Kunzendorf on 07/27/2022.
	The Application has been amended as follows:
	Claim 9 have been amended, remaining claims are as filled on 04/03/2020.
	Claim.9 (Currently Amended) The method according to claim 1, wherein, after defining the first pressure set point , the second pressure set point and the third pressure set point and before applying the first pressure set point to the first servovalve, the second pressure set point to the second servovalve and the third pressure set point to the third servovalve, the method further comprises: -comparing the value of the first pressure set point with a first low threshold; -comparing the value of the second pressure set point with a second low threshold; and if the value of the first pressure setpoint is less than or equal to the first low threshold, and if the value of the second pressure set point is less than or equal to the second low threshold: -setting the value of the first pressure set point to the first low threshold; -setting the value of the second pressure setpoint to the second low threshold; and -setting the value of the third pressure setpoint to a third low threshold.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The reason to allowance of the claims over prior art of record are based on the applicant’s closet prior art of record Thibault (US20120271490A1).
	Thibault discloses a braking setpoint as an individual braking setpoint to be generated by a brake of each of braked wheels, where the assigned braking setpoint is determined by a specific relationship comprising parameters such as number of concerned wheels, general braking setpoint e.g. braking torque setpoint, to be developed by the wheels of a same landing gear, thickness of a stack of brake disks of each wheel. The brake of each wheel is controlled based on the determined individual braking setpoint.

	In regards to claim 1, Thibault either individually or in combination with other prior art fails to teach or render obvious a second brake of a second wheel comprising a third braking actuator and a fourth braking actuator that apply a second braking torque to the second wheel; the first servovalve being adapted to deliver a first pressure to the first braking actuator, the second servovalve being adapted to deliver a second pressure to the third braking actuator, the third servovalve being adapted to deliver a third pressure to the second braking actuator and to the fourth braking actuator, the method comprising: receiving a braking torque instruction; based on the received braking torque instruction, setting a first braking torque set point for the first brake and a second braking torque set point for the second brake; measuring a first value of a first parameter representative of the first braking torque; defining a first mean supply pressure to be applied to the first brake as a function of the first value of the first parameter and of the first braking torque set point with the aid of a first servocontrol loop; measuring a second value of a second parameter representative of the second braking torque; defining a second mean supply pressure to be applied to the second brake as a function of the second value of the second parameter and of the second braking torque set point with the aid of a second servocontrol loop; based on the first mean supply pressure and the second mean supply pressure, defining a first pressure set point, a second pressure set point and a third pressure set point; and applying the first pressure set point to the first servovalve, the second pressure set point to the second servovalve and the third pressure set point to the third servovalve.
	In regards to claim 12, Thibault either individually or in combination with other prior art fails to teach or render obvious a second brake of a second wheel, the second brake comprising a third braking actuator and a fourth braking actuator; the first servovalve being adapted to deliver a first pressure to the first braking actuator, the second servovalve being adapted to deliver a second pressure to the third braking actuator, the third servovalve being adapted to deliver a third pressure to the second braking actuator and to the fourth braking actuator; wherein the braking device further comprises: -first braking torque sensor disposed on the first brake to supply a first measurement of a first braking torque applied by the first brake to the first wheel; -controller connected to the first servovalve, the second servovalve, the third servovalve, the first braking torque sensor and a second braking torque sensor; and a braking control interface adapted to deliver a braking torque instruction to the controller; wherein the controller is configured to: receiving the braking torque instruction; based on the received braking torque instruction, set a first braking torque set point for the first brake and a second braking torque set point for the second brake; measure a first value of a first parameter representative of the first braking torque; define a first mean supply pressure to be applied to the first brake as a function of the first value of the first parameter and of the first braking torque set point with the aid of a first servocontrol loop; measure a second value of a second parameter representative of the second braking torque; define a second mean supply pressure to be applied to the second brake as a function of the second value of the second parameter and of the second braking torque set point with the aid of a second servo control loop; based on the first mean supply pressure and the second mean supply pressure, define a first pressure set point, a second pressure set point and a third pressure set point; and apply the first pressure set point to the first servovalve, the second pressure set point to the second servovalve and the third pressure set point to the third servovalve.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARDUL D PATEL whose telephone number is (571)270-7758. The examiner can normally be reached Monday-Friday 8am-5pm (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on 5712703832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARDUL D PATEL/Primary Examiner, Art Unit 3662